United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3457
                                  ___________

Estate of Lee D. Lloyd; Willis Lloyd; *
Loretta Lloyd, individually and as next *
friend of Monica Clark,                   *
                                          *
                    Appellants,           *
                                          * Appeal from the United States
       v.                                 * District Court for the Eastern
                                          * District of Missouri.
City of St. Louis,                        *
                                          *      [UNPUBLISHED]
                    Appellee,             *
                                          *
Francis Slay, in his official capacity,   *
Mayor of the City of St. Louis;           *
Medium Security Institute; Gene           *
Stubblefield, in official capacity,       *
                                          *
                    Defendants.           *
                                     ___________

                            Submitted: March 31, 2006
                               Filed: April 7, 2006
                                ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       The Estate of Lee D. Lloyd, Willis Lloyd, and Loretta Lloyd, individually and
as next friend of Lee Lloyd’s daughter, Monica Clark, appeal the district court’s*
adverse grant of summary judgment in their 42 U.S.C § 1983 action. Having
reviewed the record de novo, see Hott v. Hennepin County, 260 F.3d 901, 904-05
(8th Cir. 2001) (standard of review), we conclude dismissal was proper, see Marchant
v. City of Little Rock, 741 F.2d 201, 203-04 (8th Cir. 1984) (assuming allegations of
failure to dispense medications properly were true, failure to provide evidence of
deliberate indifference and neglect in the medical treatment of other prisoners
amounts to failure to prove city policy or custom of failing to dispense medications
properly); see also McGautha v. Jackson County, 36 F.3d 53, 56-57 (8th Cir. 1994)
(liability for unconstitutional custom or usage cannot arise from single act), cert.
denied, 515 U.S. 1153 (1995); Wedemeier v. City of Ballwin, 931 F.2d 24, 26 (8th
Cir. 1991) (isolated incident of police misconduct by subordinate officers is
insufficient to establish municipal policy or custom). Accordingly, we affirm.
                         ______________________________




      *
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                        -2-